132 U.S. 643
10 S.Ct. 194
33 L.Ed. 459
JACKv.PEOPLE OF THE TERRITORY OF UTAH ex rel. DICKSON,United States Attorney.1
January 6, 1890.

Eppa Hunton, Jeff. Chandler, J. G. Sutherland, and J. R. McBride, for appellant.
P. L. Williams and The U. S. Attorney General, for appellees.
MILLER, J.


1
This case, which is an appeal from the supreme court of the territory of Utah, differs from the preceding case, of Clayton against the same appellees, ante, 190, in the fact that Jack was charged with usurping and intruding into the office of territorial treasurer for the territory of Utah, as Clayton was alleged to be an intruder into the office of auditor of public accounts. These two offices were created by the same statute of the territory, at the same time, and the mode of election prescribed by the statute was changed at the same time, by the same statute, to an election by the people, and Jack claims to have been elected treasurer at the same general election in which Clayton was elected auditor; that he received the commission of the governor of the territory; and that he has held the office ever since, by reason of the fact that no other election had been held, and no other person had been lawfully appointed to the office. The same principles govern this case as govern the other. The judgment of the supreme court of the territory of Utah was based upon the same grounds; and, for the reasons given by us in that case, we affirm the judgment in this.



1
 Affirming 11 Pac. Rep. 213.